DETAILED ACTION
 	This office action is in response to applicants’ argument filed on 02/09/2022.  Claims 3 and were cancelled.  Claims 1-2, 4-5 and 7-20 are pending in the present application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-5 and 7-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception enumerated grouping of mathematical concepts using a set of system equations to analyze and predict the system response without significantly more. The claim 1 recited a system for predicting listener preference ratings for headphones comprising: a memory storing a linear model predicting a preference rating for headphones based on independent variable inputs including mean error of a headphone response curve to a target headphone response curve, standard deviation of error of a headphone response error curve, and absolute value of a slope of a logarithmic regression line that best fits y and x values defined in the headphone response error curve; and a processor programmed to receive the headphone curve defining a frequency response of a headphone,
calculate the headphone response error curve based on a difference in response 
between the headphone response curve and the target headphone response curve,
apply the linear model to the headphone response curve to determine the preference 
rating, and utilize the rating to predict overall sound quality of the headphone listening tests.
	Under the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50–57 (Jan. 7, 2019) (“2019 Revised Guidance”), we, as patent examiners, are supposed to determine under Alice step 1 or “Step 2A” to whether the claim recites:
 	(1)	Prong One: any judicial exceptions, including certain groupings of abstract ideas (i.e., [i] mathematical concepts, [ii] mental processes, or [iii] certain methods of organizing human activity such as a fundamental economic practice or managing personal behavior or relationships or interactions between people); and
(2)	Prong Two: additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure (“MPEP”) §§ 2106.05(a)–(c), (e)–(h)).   See 2019 Revised Guidance, 84 Fed. Reg. at 51–52, 55, Revised Step 2A, Prong One (Abstract Idea) and Prong Two (Integration into A Practical Application).  Only if a claim: (1) recites a judicial exception, and (2) does not integrate that exception into a practical application, do we then evaluate whether the claim provides an “inventive concept” under Alice step 2 or “Step 2B.”  See 2019 Revised Guidance at 56; Alice, 573 U.S. at 217–18.  For example, we look to whether the claim:
(1)	adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(2)	simply appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  
See 2019 Revised Guidance, 84 Fed. Reg. at 56.	 



Alice/Mayo—Step 1 (Abstract Idea) 
Step 2A–Prongs 1 and 2 identified in the Revised Guidance 
Step 2A, Prong One
 	Turning now to the first step of the Alice inquiry, with the broadest reasonable interpretation of the claimed invention, claim 1 relates to obtaining data for predicting a system performance based on mean error, target response curve, standard deviation, and a mathematical algorithm for regression analysis.  The mathematical concepts are represented in the specification as follows:  
Accordingly, the mathematical analysis system (memory, processor, I/O devices) 132  receive the recorded frequency response information and calculate an average magnitude response of the left and right channels.  The listener test software 132 may be further programmed to calculate a headphone response error curve (HREC) based on a difference in response between the headphone 202 and a target headphone response curve.  The target headphone response curve may be a response curve for a hypothetical headphone. The target headphone response curve may indicate a desired response curve for headphones generally.  The statistical model system can be developed using a selection of independent variables derived from statistical measures of the error response curve of the headphones to be considered.  The analysis mainly depends on different statistical measures of the errors including the mean error, the standard deviation of the error, and the slope of the error curve. 
As discussed herein, while other variables may be used, an example set of measures utilized in generation of the model 206 includes mean error, standard deviation of the error, and slope of the error curve. The model may further consider frequency range or bandwidth over which the errors occurred.   Thus, the claimed invention is directed to a mathematical model to analyze and predict a sound quality of a source device (headphone) for rating.  
Information, as such, is intangible, and data analysis and algorithms, without more, are considered as abstract ideas.  See, e.g., Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Parker v. Flook, 437 U.S. 584, 589, 594–95 (1978) (“an algorithm, or mathematical formula, is like a law of nature”); Gottschalk v. Benson, 409 U.S. 63 (1972) (“collecting information [and analysis], including when limited to particular content (which does not change its character as information),” and “analyzing information by steps people go through in their minds, or by mathematical algorithms, without more,” are “within the realm of abstract ideas.”  Elec. Power Group., 830 F.3d at 1353–54; see Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011).  That is, “[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.”  Digitech, 758 F.3d at 1351, 1350 (“Data in its ethereal, non physical form is simply information that does not fall under any of the categories of eligible subject matter under section 101”).  
 	Step 2A, Prong Two (Integration into a Practical Application)
 	Under Prong Two of the Revised Guidance, the claim fails to integrate the judicial exception into a practical application.  That is, we identify any additional claim limitations beyond the judicial exception and evaluate the additional limitations individually and in combination for determining whether these limitations integrate the judicial exception into a practical application.
The claim does not provide additional element (or combination of elements) recited in claim 1 that integrate the judicial exception into a practical application because the additional claim elements such as a memory, a processor, or processing device recited in claim 1 recite purely conventional computer functions of collecting information, storing and transforming that information for a mathematical analysis to predict signal quality.
Alice/Mayo—Step 2 (Inventive Concept) 
Step 2B identified in the Revised Guidance
In the second step of the Alice inquiry, claim 1 does not contain any “inventive concept” sufficient to transform the claimed abstract idea into a patent-eligible application.  
The cited feature of claim 1 that is well-understood, routine, and conventional in the field under MPEP § 2106.05(d) and for use in signal analysis.
 	It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a “process of organizing information through mathematical correlations”).
This judicial exception is not integrated into a practical application because the claimed invention failed to integrate the cited model variables and system requirements into a real and practical application for a real and useful solution.
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited computer, memory unit for storing mathematical models (expression, equations, statistical data analysis), computation algorithms and other mathematical models cited as equations (specification), and processing devices to separately process data and statistical analyze data for linear model and data prediction.  The processing devices as claimed were not integrated into a system to apply the cited models into a real and practical application for a real and useful solution. 
 	It is merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.  Alice Corp. Pty, Ltd, v, CIS Bank Inti, 573 U.S. 208, 224,110 USPG2d 1978, 1984 (2014). See also GIF Techs, v. Amazon.com, 788 F.3d 1359, 1364, 1 15 USPG2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to implementing the abstract idea of intermediated.
 	The claimed invention is thus directed to nonstatutory subject matter.
 	Claim 2 cited the system of claim 1, wherein the system further comprises a headphone coupler configured to measure the headphone response curve. The cited features are related to well-known device for measurement. It is nonstatutory subject matter for failing to integrate the claimed invention into a practical and useful solution for a real problem.
Claim 4 cited the system of claim 3 wherein the headphone response curve is computed as an average magnitude response of left and right channels of the headphone. It is nonstatutory subject matter for the reason as set in the rejection.
 	Claim 5 cited the system of claim 3 wherein the headphone is an in-ear headphone, and the target headphone response curve is a target response specific to in-ear headphones. It is related to a characteristic of the headphones. It is nonstatutory subject matter.
Claim 7 cited the system of claim 1, wherein the ME, SD, and AS independent variables are weighted equally in the linear model. This is related to system variables. It is nonstatutory subject matter for the reason as in the 101 rejection. 
Claim 8 cited the system as in claim 1, wherein the SD, and AS independent variables are weighted equally in the linear model and the ME variable is not used.   This is a mathematical model in the design space.  It is nonstatutory subject matter.
Claim 9 recited the system of claim 1, wherein the ME is calculated from 40 Hz to 10 kHz, and the SD and AS are calculated from 20 Hz to 10 kHz. It is related to frequency response analysis of the device. It is nonstatutory subject matter. 
Claim 10 recited a method for predicting listener preference ratings for headphones, comprising: calculating a headphone response error curve (HREC) based on a difference in response between a headphone response curve for a headphone to be evaluated and a target headphone response curve; and applying a linear model to the HREC to determine a preference rating predicting overall sound quality of the headphone, the linear model determining the preference rating using independent variables including mean error (ME) of the HREC to the target headphone response curve, standard deviation (SD) of error of the HREC, and absolute value of a slope (AS) of a logarithmic regression line of the HREC. 
Under the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50–57 (Jan. 7, 2019) (“2019 Revised Guidance”), we, as patent examiners, are supposed to determine under Alice step 1 or “Step 2A” to whether the claim recites:
 (1)	Prong One: any judicial exceptions, including certain groupings of abstract ideas (i.e., [i] mathematical concepts, [ii] mental processes, or [iii] certain methods of organizing human activity such as a fundamental economic practice or managing personal behavior or relationships or interactions between people); and
(2)	Prong Two: additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure (“MPEP”) §§ 2106.05(a)–(c), (e)–(h)).   See 2019 Revised Guidance, 84 Fed. Reg. at 51–52, 55, Revised Step 2A, Prong One (Abstract Idea) and Prong Two (Integration into A Practical Application).  Only if a claim: (1) recites a judicial exception, and (2) does not integrate that exception into a practical application, do we then evaluate whether the claim provides an “inventive concept” under Alice step 2 or “Step 2B.”  See 2019 Revised Guidance at 56; Alice, 573 U.S. at 217–18.  For example, we look to whether the claim:
(1)	adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(2)	simply appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  
See 2019 Revised Guidance, 84 Fed. Reg. at 56.	 
Alice/Mayo—Step 1 (Abstract Idea) 
Step 2A–Prongs 1 and 2 identified in the Revised Guidance 
Step 2A, Prong One
 Turning now to the first step of the Alice inquiry, with the broadest reasonable interpretation of the claimed invention, claim 1 relates to obtaining data for predicting a system performance based on mean error, target response curve, standard deviation, and a mathematical algorithm for regression analysis.  The mathematical concepts are represented in the specification as follows:  
Accordingly, the mathematical analysis system (memory, processor, I/O devices) 132  receive the recorded frequency response information and calculate an average magnitude response of the left and right channels.  The listener test software 132 may be further programmed to calculate a headphone response error curve (HREC) based on a difference in response between the headphone 202 and a target headphone response curve.  The target headphone response curve may be a response curve for a hypothetical headphone. The target headphone response curve may indicate a desired response curve for headphones generally.  The statistical model system can be developed using a selection of independent variables derived from statistical measures of the error response curve of the headphones to be considered.  The analysis mainly depends on different statistical measures of the errors including the mean error, the standard deviation of the error, and the slope of the error curve. 
As discussed herein, while other variables may be used, an example set of measures utilized in generation of the model 206 includes mean error, standard deviation of the error, and slope of the error curve. The model may further consider frequency range or bandwidth over which the errors occurred.   Thus, the claimed invention is directed to a mathematical model to analyze and predict a sound quality of a receiving device (headphone) for rating.  
Information, as such, is intangible, and data analysis and algorithms, without more, are considered as abstract ideas.  See, e.g., Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Parker v. Flook, 437 U.S. 584, 589, 594–95 (1978) (“an algorithm, or mathematical formula, is like a law of nature”); Gottschalk v. Benson, 409 U.S. 63 (1972) (“collecting information [and analysis], including when limited to particular content (which does not change its character as information),” and “analyzing information by steps people go through in their minds, or by mathematical algorithms, without more,” are “within the realm of abstract ideas.”  Elec. Power Group., 830 F.3d at 1353–54; see Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011).  That is, “[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.”  Digitech, 758 F.3d at 1351, 1350 (“Data in its ethereal, non physical form is simply information that does not fall under any of the categories of eligible subject matter under section 101”).  
 Step 2A, Prong Two (Integration into a Practical Application)
Under Prong Two of the Revised Guidance, the claim fails to integrate the judicial exception into a practical application.  That is, we identify any additional claim limitations beyond the judicial exception and evaluate the additional limitations individually and in combination for determining whether these limitations integrate the judicial exception into a practical application.
The claim does not provide additional element (or combination of elements) recited in claim 1 that integrate the judicial exception into a practical application because the claimed elements such as a memory, a processor, or processing device recited in claim 1 recite purely conventional computer functions of collecting information, storing and transforming that information for a mathematical analysis to predict signal quality.
Alice/Mayo—Step 2 (Inventive Concept) 
Step 2B identified in the Revised Guidance
In the second step of the Alice inquiry, claim 10 does not contain any “inventive concept” sufficient to transform the claimed abstract idea into a patent-eligible application.  
The cited feature of claim 1 that is well-understood, routine, and conventional in the field under MPEP § 2106.05(d) and for use in signal analysis.
 It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a “process of organizing information through mathematical correlations”).
This judicial exception is not integrated into a practical application because the claimed invention failed to integrate model variables and system requirements and apply the data integration into a real and practical application for a real and useful solution.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited computer, memory unit for storing mathematical models (expression, equations, prediction model, statistical data analysis), computation model and other mathematical models cited as equations (specification), and processing devices to separately process and statistical data analysis for linear regression and prediction.  
It is merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.  Alice Corp. Pty, Ltd, v, CIS Bank Inti, 573 U.S. 208, 224,110 USPG2d 1978, 1984 (2014). See also GIF Techs, v. Amazon.com, 788 F.3d 1359, 1364, 1 15 USPG2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to implementing the abstract idea of intermediated.
 Claim 10 is thus directed to nonstatutory subject matter.
 	Claim 11 cited the method of claim 10, wherein the ME is computed according to the ME equation.  It is a mathematical model for computation.  It is nonstatutory subject matter.
Claim 12 recited the method of claim 10, wherein the SD is computing according to the standard deviation cited.  The claim is directed to an equation of standard deviation. It is nonstatutory subject matter.
 	Claim 13 recited the method of claim 10, wherein the AS is computed according to the equation: This is nonstatutory subject matter for the reason as set.
 	Claim 14 recited the method of claim 10, further comprising developing the linear model using a Partial Least Squares (PLS) regression. It is related to an analysis in mathematics. It is nonstatutory subject matter.
 	Claim 15 cited the method of claim 10, further comprising computing the headphone response curve as an average magnitude response of left and right channels of the headphone. It is a mathematical analysis, a nonstatutory subject matter.

 	Claim 16 cited the method of claim 10, further comprising computing the headphone response curve of left and right channels of the headphone separately. Tis is directed to a mathematical analysis in computing system response. It is nonstatutory subject matter.
 	Claim 17 cited the method of claim 10, further comprising measuring the headphone response curve using a headphone coupler device. The standard coupler device IEC711 is a well-known device for processing implementation. It is nonstatutory subject matter
 	Claim 18 cited a non-transitory computer-readable medium comprising instructions that, when executed by one or more processors of a computing device, cause the computing device to: measure a left and right channel response of a headphone using a headphone coupler device; compute a headphone response curve from magnitude response of the left and right channels; calculate a headphone response error curve (HREC) based on a difference in response between a headphone response curve for a headphone to be evaluated and a target headphone response curve; and apply a linear model to the headphone response curve to determine a preference rating predicting overall sound quality of the headphone.
 	Under the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50–57 (Jan. 7, 2019) (“2019 Revised Guidance”), we, as patent examiners, are supposed to determine under Alice step 1 or “Step 2A” to whether the claim recites:
 	(1)	Prong One: any judicial exceptions, including certain groupings of abstract ideas (i.e., [i] mathematical concepts, [ii] mental processes, or [iii] certain methods of organizing human activity such as a fundamental economic practice or managing personal behavior or relationships or interactions between people); and
 	(2)	Prong Two: additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure (“MPEP”) §§ 2106.05(a)–(c), (e)–(h)).   See 2019 Revised Guidance, 84 Fed. Reg. at 51–52, 55, Revised Step 2A, Prong One (Abstract Idea) and Prong Two (Integration into A Practical Application).  Only if a claim: (1) recites a judicial exception, and (2) does not integrate that exception into a practical application, do we then evaluate whether the claim provides an “inventive concept” under Alice step 2 or “Step 2B.”  See 2019 Revised Guidance at 56; Alice, 573 U.S. at 217–18.  For example, we look to whether the claim:
(1)	adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(2)	simply appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  
See 2019 Revised Guidance, 84 Fed. Reg. at 56.	 
Alice/Mayo—Step 1 (Abstract Idea) 
Step 2A–Prongs 1 and 2 identified in the Revised Guidance 
Step 2A, Prong One
 	Turning now to the first step of the Alice inquiry, with the broadest reasonable interpretation of the claimed invention, claim 1 relates to obtaining data for predicting a system performance based on mean error, target response curve, standard deviation, and a mathematical algorithm for regression analysis.  The mathematical concepts are represented in the specification as follows:  
 	Accordingly, the mathematical analysis system (memory, processor, I/O devices) 132  receive the recorded frequency response information and calculate an average magnitude response of the left and right channels.  The listener test software 132 may be further programmed to calculate a headphone response error curve (HREC) based on a difference in response between the headphone 202 and a target headphone response curve.  The target headphone response curve may be a response curve for a hypothetical headphone. The target headphone response curve may indicate a desired response curve for headphones generally.  The statistical model system can be developed using a selection of independent variables derived from statistical measures of the error response curve of the headphones to be considered.  The analysis mainly depends on different statistical measures of the errors including the mean error, the standard deviation of the error, and the slope of the error curve. 
 	As discussed herein, while other variables may be used, an example set of measures utilized in generation of the model 206 includes mean error, standard deviation of the error, and slope of the error curve. The model may further consider frequency range or bandwidth over which the errors occurred.   Thus, the claimed invention is directed to a mathematical model to analyze and predict a sound quality of a source device (headphone) for rating.  
Information, as such, is intangible, and data analysis and algorithms, without more, are considered as abstract ideas.  See, e.g., Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Parker v. Flook, 437 U.S. 584, 589, 594–95 (1978) (“an algorithm, or mathematical formula, is like a law of nature”); Gottschalk v. Benson, 409 U.S. 63 (1972) (“collecting information [and analysis], including when limited to particular content (which does not change its character as information),” and “analyzing information by steps people go through in their minds, or by mathematical algorithms, without more,” are “within the realm of abstract ideas.”  Elec. Power Group., 830 F.3d at 1353–54; see Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011).  That is, “[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.”  Digitech, 758 F.3d at 1351, 1350 (“Data in its ethereal, non physical form is simply information that does not fall under any of the categories of eligible subject matter under section 101”).  
 	Step 2A, Prong Two (Integration into a Practical Application)
 	Under Prong Two of the Revised Guidance, the claim fails to integrate the judicial exception into a practical application.  That is, we identify any additional claim limitations beyond the judicial exception and evaluate the additional limitations individually and in combination for determining whether these limitations integrate the judicial exception into a practical application.
 	The claim does not provide additional element (or combination of elements) recited in claim 18 that integrate the judicial exception into a practical application because the additional claim elements such as a memory, a processor or processing device recited in claim 18  are purely conventional computer functions of collecting information, storing and transforming that information for a mathematical and a predictive model for signal quality analysis.
 	Alice/Mayo—Step 2 (Inventive Concept) 
 	Step 2B identified in the Revised Guidance
 	In the second step of the Alice inquiry, claim 18 does not contain any “inventive concept” sufficient to transform the claimed abstract idea into a patent-eligible application.  
The cited feature of claim 1 that is well-understood, routine, and conventional in the field under MPEP § 2106.05(d) and for use in signal analysis.
 	It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a “process of organizing information through mathematical correlations”).
This judicial exception is not integrated into a practical application because the claimed invention failed to integrate the cited model variables and system requirements into a real and practical application for a real and useful solution.
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited computer, memory unit for storing mathematical models (expression, equations, statistical data analysis), computation algorithms and other mathematical models cited as equations (specification), and processing devices to separately process data and statistical analyze data for linear model and data prediction.  The processing devices as claimed were not integrated into a system to apply the cited models into a real and practical application for a real and useful solution. 
 	It is merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.  Alice Corp. Pty, Ltd, v, CIS Bank Inti, 573 U.S. 208, 224,110 USPG2d 1978, 1984 (2014). See also GIF Techs, v. Amazon.com, 788 F.3d 1359, 1364, 1 15 USPG2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to implementing the abstract idea of intermediated.
 	The claimed invention is thus directed to nonstatutory subject matter.
Claim 19 cited the medium of claim 18, further comprising instructions that, when executed by one or more processors of a computing device, cause the computing device to develop the linear model using a Partial Least Squares (PLS) regression of independent variables including mean error (ME) of the headphones response curve to the target response
curve, standard deviation (SD) of error of the HREC, and absolute value of a slope (AS) of a logarithmic regression line of the HREC. The cited features mathematical models programmed for computing and analysis. The claim is directed to nonstatutory subject matter. 
Claim 20 is directed to nonstatutory subject matter for the reason as set in the 101 rejection above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Olive, Sean,  US patent application publication 20050195982 in view of Goldstein, Andre, US patent application publication 20160300562.
As per claim 1, Olive described a system for predicting listener preference ratings for speaker (headphone for receiving device)comprising: a memory storing a linear model predicting a preference rating for speaker (headphones) based on independent variable inputs including mean error of a headphone response curve to a target headphone (speaker) response curve (paras. 0010, 0012), standard deviation of error of a headphone response error curve, and absolute value of a slope of a logarithmic regression line that best fits y and x values defined in the headphone response error curve (paras. 0021, 0023, 0033, 0065-0071); and a processor programmed to receive the headphone curve defining a frequency response of a headphone, calculate the headphone response error curve based on a prediction model (paras. 0023, 0027). a difference in response between the headphone response curve and the target headphone response curve (paras. 0042, 0046, 0064), apply the linear model to the headphone response curve to determine the preference rating (paras. 0023, 0027), and utilize the rating to predict overall sound quality of the headphone listening tests.  Olive does not expressly disclose error response curve based on a difference between the headphone response curve and the target headphone response curve.  Such feature is however well known in the art.  In fact, Goldstein disclose error response curve between the headphones curve and the target headphone response curve  in order to control the target desire (paras. 0033, 0037-0040).  Goldstein also disclosed headphone as claimed.
	This would motivate practitioner in the art at the time of the effective filing date was made to combine the teaching in Goldstein into Olive disclosure in order to control the headphone response to the desire response as taught by Goldstein.
As per claim 2, Goldstein cited the system of claim 1, wherein the system further comprises a headphone coupler configured to measure the headphone response curve (paras. 0041-0044).
 	As per claim 4, Goldstein cited the headphone response curve is computed as an average magnitude response of left and right channels of the headphone (paras. 0005, 0041).
As per claim 5, Goldstein  disclosed the system of claim 6 wherein the headphone is an in- ear headphone, and the target headphone response curve is a target response specific to in- ear headphones (paras. 0007, 0037).
As per claim 7, Olive  discloses the ME, SD, and AS independent variables are weighted equally in the linear model. This is related to system variables (paras. 0046, 0062, 0063, 0064).
As per claim 8, Olive disclosed the system of claim 6, wherein the SD, and AS independent variables are weighted equally in the linear model and the ME variable is not used (paras. 0093, 0094, 0099).   
As per claim 9, Olive described the system of claim 6, wherein the ME is calculated from 40 Hz to 10 kHz, and the SD and AS are calculated from 20 Hz to 10 kHz (paras. 0063-0072).
 	As per claim 10, Olive disclosed a method for predicting listener preference ratings for speaker or headphones for receiving devices, comprising:
calculating a headphone response error curve (HREC) based on a difference in response between a headphone response curve for a headphone to be evaluated and a target headphone response curve (paras. 0010, 0012, ); and
applying a linear model to the speaker (headphone) response (error) curve to determine a preference rating predicting overall sound quality of the headphone (paras. 0010, 0014), the linear model determining the preference rating using independent variables including mean error (ME) of the headphones response curve to the headphone response curve, standard deviation (SD) of error of the headphone response curve, including error analysis (paras. 0033, 0042, 0046, 0065-0071), and absolute value of a slope (AS) of a logarithmic regression line of the HREC (paras. 0065, 0071).  Olive does not expressly disclose error response curve based on a difference with a target curve.  Such feature is however well known in the art.  In fact, Goldstein disclose error response curve between the headphones curve and the target headphone response curve  in order to control the target desire (paras. 0033, 0037-0040).
	This would motivate practitioner in the art at the time of the effective filing date was made to combine the teaching in Goldstein into Olive disclosure in order to control the headphone response to the desire response as taught by Goldstein.
As per claim 11, Olive disclosed the method of claim 10, wherein the ME is computed according to the claimed equation (paras. 0046, 0064).
As per claim 12, Olive recited the method of claim 10, wherein the SD is computing according to the equation of signal value (paras. 0071-0076).
As per claims 13 and 20, Olive disclosed various filters in the process of sound quality improvement and other filter forms (paras. 0066, 0067). 
As per claim 14, Olive disclose the method of claim 10, further comprising developing the linear model using a Partial Least Squares (PLS) regression (paras. 0093, 0094).
As per claim 15, Olive disclosed the method of claim 10, further comprising computing the headphone response curve as an average magnitude response of left and right channels of the headphone.
As per claim 16, Olive disclosed the method of claim 10, further comprising computing the speaker (headphone for receiving device) response curve of left and right channels of the headphone separately (paras. 0005, 0008, 0040, 0041).
As per claim 17, Goldstein disclosed the method of claim 10, further comprising measuring the speaker (headphone) response curve using a headphone coupler device (paras. 0041, 0046, 0047, 0048).
 	As per claim 18, Olive disclosed a non-transitory computer-readable medium comprising: instructions that, when executed by one or more processors of a computing device cause the computing device to: measure a left and right channel response of a headphone using a headphone coupler device (or loud speaker for receiving device) ;
compute a headphone response curve from magnitude response of the left and right channels of the headphones (paras. 0010, 0012);
calculate a headphone response error curve (HREC) based on a difference in response between the headphone response curve for the headphone to be evaluated and a target headphone response curve (paras. 0033, 0064, 0071); and apply a linear model to the headphone response error curve to determine a preference rating predicting overall sound quality of the headphone (paras. 0023, 0027, 0046, 0048, 0064), the linear model determining the preference rating using independent variables including mean error of the headphone response error curve to the headphone response curve, standard deviation of error of the headphone response error curve and absolute value of a slope of a logarithmic regression line of the HREC (paras. 0021, 0023).  Olive does not expressly disclose error response curve based on target curve.  Such feature is however well known in the art.  In fact, Goldstein disclose error response curve between the headphones curve and the target headphone response curve  in order to control the target desire (paras. 0033, 0037-0040).  Goldstein also disclosed headphone as claimed.
	This would motivate practitioner in the art at the time of the effective filing date was made to combine the teaching in Goldstein into Olive disclosure in order to control the headphone response to the desire response as taught by Goldstein.

Response to Arguments 	
 	Applicant’s arguments with respect to claims 1-2, 4-5 and 7-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI Q PHAN whose telephone number is (571)272-3783. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI Q PHAN/Primary Examiner, Art Unit 2147